                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 JUDE M.,                                                  Civil Action No. 20-1948 (SDW)

                 Petitioner,

         v.                                                            OPINION

 RONALD EDWARDS, et al.,

                 Respondents.


WIGENTON, District Judge:

       Presently before the Court is the pro se petition for a writ of habeas corpus of Petitioner,

Jude M., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). As Petitioner has now paid the

applicable filing fee, this Court is required to screen the petition pursuant to Rule 4 of the Rules

Governing Section 2254 Cases, applicable to § 2241 habeas petitions such as Petitioner’s pursuant

to Rule 1(b), and determine whether it “plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief.” For the following reasons, Petitioner’s habeas petition

is dismissed without prejudice.



I. BACKGROUND

        Petitioner is a native and citizen of Uganda who became a legal permanent resident of the

United States following his arrival as a refugee in 1985. (ECF No. 1 at 1). In October 2002,

Petitioner pled guilty by way of a plea agreement to one charge of armed bank robbery in the

Eastern District of Arkansas. (Id. at 8-14). As part of that plea agreement, the Government agreed

to “waive[] any right it may have pursuant to Title 8, United States Code, Section 1228(c) to

request judicial removal of an alien convicted of an aggravated felony.”             (Id. at 9).   The

                                                  1
Government made no other promises in that agreement regarding the immigration consequences

of Petitioner’s plea. (Id. at 8-14).

        Following Petitioner’s release from prison, he was taken into immigration custody and

placed in removal proceedings in October 2007. (Id. at 1). Petitioner received a final order of

removal, but was ultimately released from immigration detention in May 2008 under an order of

supervision as the Government had not been able to remove him to Uganda at that time. (Id. at 1-

2, 5). Petitioner was taken back into immigration custody in October 2019 as the Government

prepared to deport him. (Id. at 5). Petitioner has remained in detention since that time. (Id.). By

his own admission, Petitioner’s removal is now imminent, and he has now been moved to

Louisiana in preparation for his removal. (Id. at 1; ECF No. 4).



II. DISCUSSION

A. Legal Standard

        Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).

        Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, applicable to Section 2241

petitions through Rule 1(b), the courts are required to preliminarily review habeas petitions and
                                                 2
determine whether it “plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily

any habeas petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S.

849, 856 (1994).



B. Analysis

       In his habeas petition, Petitioner asserts a single claim that his being removed pursuant to

his admittedly final order of removal is unlawful because he believes that his removal order is

barred by the plea agreement he entered into in 2002. Although Petitioner does request his release,

that request is based entirely on his argument that his removal order is unlawful, and is merely

ancillary to his claim that the Government’s attempts to remove him amount to a denial of Due

Process insomuch as he believes they run contrary to his contractual plea agreement with the

Government. Petitioner thus seeks in actuality to challenge the validity of the final order of

removal he received in 2008.

       In adopting the REAL ID Act, Congress restricted the jurisdiction of district courts to grant

relief to immigration detainees challenging their orders of removal or actions related to such orders

through habeas petitions. See 8 U.S.C. § 1252(a)(5). Pursuant to the Act,

               [n]otwithstanding any other provision of law (statutory or
               nonstatutory), including [28 U.S.C. § 2241], or any other habeas
               corpus provision, and [28 U.S.C. §§ 1361 and 1651, the statutes
               which provide the basis for mandamus jurisdiction,] a petition for
               review filed with an appropriate court of appeals in accordance with
               this section shall be the sole and exclusive means for judicial review
               of an order of removal entered or issued under any provision of this
               chapter, except as provided in subsection (e) of this section. For
               purposes of this chapter, in every provision that limits or eliminates
               judicial review or jurisdiction to review, the terms “judicial review”
               and “jurisdiction to review” include habeas corpus pursuant to [28
               U.S.C. § 2241], or any other habeas corpus provision, [28 U.S.C. §§

                                                  3
               1361 and 1651], and review pursuant to any other provision of law
               (statutory or nonstatutory).

8 U.S.C. § 1252(a)(5). The statute likewise provides that

               [j]udicial review of all questions of law and fact, including
               interpretation and application of constitutional and statutory
               provisions, arising from any action taken or proceeding brought to
               remove an alien from the United States under this subchapter shall
               be available only in judicial review of a final order under this
               section. Except as otherwise provided in this section, no court shall
               have jurisdiction, by habeas corpus under [8 U.S.C. § 2241] or any
               other habeas corpus provision, by [28 U.S.C. §§ 1361 or 1651], or
               by any other provision of law (statutory or nonstatutory), to review
               such an order or such questions of law or fact.

8 U.S.C. § 1252(b)(9). As the Third Circuit has explained, Congress’s goal in passing the REAL

ID Act was “to streamline . . . uncertain and piecemeal review of orders of removal, divided

between the district courts (habeas corpus) and the courts of appeals (petitions for review),” which

Congress sought to achieve “[b]y placing all review in the courts of appeals [thus providing] an

adequate and effective alternative to habeas corpus.” Verde-Rodriguez v. Atty’ Gen., 734 F.3d

198, 206-07 (3d Cir. 2013). Under the REAL ID Act, then, this Court has no jurisdiction to grant

relief based on a challenge to the validity of a final order of removal such as the one Petitioner

seeks to challenge here. Such a claim could only be brought as part of a petition for review before

the appropriate Court of Appeals, an avenue Petitioner chose not to pursue when he declined to

appeal his final order of removal after its entry twelve years ago. As such, this Court is without

jurisdiction to address Petitioner’s claim, and his habeas petition is dismissed.1



1
  Although the Court need not and does not rule on the merits of Petitioner’s claim, it does appear
that he is mistaken in his belief that his plea agreement prevented the Government from securing
a final order of removal against him through removal proceedings. In his plea agreement, the
Government agreed only to waive a judicial removal order pursuant to 8 U.S.C. § 1228(c) – a
provision which allows the sentencing judge in a federal prosecution to enter a final order of
removal at the time that a criminal defendant is sentenced following a conviction for an aggravated
felony. Nothing in his plea agreement appears to bar the Government in any way from pursuing
                                                  4
III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition is dismissed without

prejudice. An appropriate order follows.



Dated: April 3, 2020                                s/ Susan D. Wigenton
                                                    Hon. Susan D. Wigenton,
                                                    United States District Judge




an administrative order of removal through the normal removal procedure of proceedings before
an immigration judge, which is the course that appears to have been taken in Petitioner’s
underlying removal proceedings. Petitioner thus appears to be incorrect in his assertion that his
plea agreement renders his final order of removal invalid or otherwise unconstitutional.
                                               5
